                                          Case 3:21-cv-04292-EMC Document 18 Filed 08/26/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOANNA SPALL,                                      Case No. 21-cv-04292-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION TO REMAND
                                  10     STRYKER CORPORATION, et al.,                       Docket No. 12
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Plaintiff Joanna Spall’s motion to remand this case to state
                                  15   court. See Docket No. 12 (“Mot.”). For the following reasons, the motion is DENIED.
                                  16                                       I.       BACKGROUND
                                  17          Plaintiff, a California resident, alleges that she was sexually harassed and retaliated against
                                  18   by Defendant Scott Courts, also a California resident, from August 2017 to November 2018 while
                                  19   working for Defendant Stryker Corporation (“Stryker”), a Michigan corporation. Mot. at 1;
                                  20   Docket No. 1-2 (“Compl.”) ¶¶ 1–3, 10–15.
                                  21          On September 30, 2019, Plaintiff submitted an intake form to the Department of Fair
                                  22   Employment and Housing (DFEH) setting forth the details of Mr. Courts’s harassment. Docket
                                  23   No. 12-1 (“Aqui Decl.”) ¶ 2. She was subsequently scheduled for an intake interview on January
                                  24   8, 2020, and filed her verified complaint with the DFEH on February 6, 2020. Id. ¶¶ 4, 5.
                                  25          On January 19, 2021, Plaintiff filed this action in Alameda County Superior Court raising
                                  26   several causes of action under California’s Fair Employment and Housing Act (FEHA), Cal. Gov.
                                  27   Code §§ 12940–12953. See Compl. On June 4, 2021, Stryker removed the case to this Court
                                  28   based on diversity jurisdiction. 28 U.S.C. §§ 1332, 1441.
                                          Case 3:21-cv-04292-EMC Document 18 Filed 08/26/21 Page 2 of 5




                                   1          Plaintiff filed the instant motion to remand the case back to state court on July 6, 2021.

                                   2   Mot.

                                   3                                     II.      LEGAL STANDARD

                                   4          A defendant may remove “any civil action brought in a State court of which the district

                                   5   courts . . . have original jurisdiction.” 28 U.S.C. § 1441(a). District courts have original

                                   6   jurisdiction over civil actions between citizens of different states in which the amount in

                                   7   controversy exceeds $75,000. Id. § 1332(a)(1). To properly invoke diversity jurisdiction, the

                                   8   defendant bears the burden of proving that the parties in the action are completely diverse, i.e., that

                                   9   “each plaintiff [is] of a different citizenship from each defendant.” Grancare, LLC v. Thrower by

                                  10   & through Mills, 889 F.3d 543, 548 (9th Cir. 2018).

                                  11          The removal statutes are strictly construed against removal. Gaus v. Miles, Inc., 980 F.2d

                                  12   564, 566 (9th Cir. 1992). “The ‘strong presumption against removal jurisdiction means that the
Northern District of California
 United States District Court




                                  13   defendant always has the burden of establishing that removal is proper,’ and that the court resolves

                                  14   all ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d 1039,

                                  15   1042 (9th Cir. 2009) (quoting Gaus, 980 F.2d at 566). If a defendant improperly removes a case

                                  16   over which the federal court lacks diversity jurisdiction, the federal court must remand the case to

                                  17   state court. 28 U.S.C. § 1447(c).

                                  18          Although the removing party must establish complete diversity, “fraudulently joined

                                  19   defendants will not defeat removal on diversity grounds.” Ritchey v. Upjohn Drug Co., 139 F.3d

                                  20   1313, 1318 (9th Cir. 1998). “The term ‘fraudulent joinder’ is a term of art, used for removal

                                  21   purposes, and does not connote any intent to deceive on the part of plaintiff or his counsel.” Plute

                                  22   v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 n.2 (N.D. Cal. 2001). The Ninth

                                  23   Circuit has recently clarified that there are two ways to establish fraudulent joinder:

                                  24                  “(1) actual fraud in the pleading of jurisdictional facts, or (2)
                                                      inability of the plaintiff to establish a cause of action against the
                                  25                  non-diverse party in state court.” Fraudulent joinder is established
                                                      the second way if a defendant shows that an “individual joined in
                                  26                  the action cannot be liable on any theory.” But “if there is
                                                      a possibility that a state court would find that the complaint states a
                                  27                  cause of action against any of the resident defendants, the federal
                                                      court must find that the joinder was proper and remand the case to
                                  28                  the state court.”
                                                                                         2
                                          Case 3:21-cv-04292-EMC Document 18 Filed 08/26/21 Page 3 of 5




                                   1   GranCare, 889 F.3d at 548 (quoting Hunter, 582 F.3d at 1044, 1046 and Ritchey, 139 F.3d at

                                   2   1318). “This standard imposes a very high bar on removing defendants,” because joinder is

                                   3   fraudulent “only when it is ‘obvious according to the settled rules of the state that [a plaintiff] has

                                   4   failed to state a claim against [a defendant].’” McAdams, et al. v. Ford Motor Co., et al., No. 18-

                                   5   CV-07485-LHK, 2019 WL 2378397, at *4 (N.D. Cal. June 5, 2019) (quoting Hunter, 582 F.3d at

                                   6   1046).

                                   7            Thus, courts have found fraudulent joinder “where a defendant presents extraordinarily

                                   8   strong evidence or arguments that a plaintiff could not possibly prevail on her claims against the

                                   9   allegedly fraudulently joined defendant,” including where “a plaintiff is barred by the statute of

                                  10   limitations from bringing claims against that defendant.” GranCare, 889 F.3d at 548. In contrast,

                                  11   it is not enough to sustain a finding of fraudulent joinder where “a defendant raises a defense that

                                  12   requires a searching inquiry into the merits of the plaintiff’s case, even if that defense, if
Northern District of California
 United States District Court




                                  13   successful, would prove fatal.” Id. at 548–49 (citing Hunter, 582 F.3d at 1046).

                                  14                                         III.      DISCUSSION

                                  15            Because Plaintiff does not contest that the requirements for diversity jurisdiction are met if

                                  16   the Court dismisses her claims against Mr. Courts, the only question is whether Mr. Courts was

                                  17   fraudulently joined. For the following reasons, this Court concludes that he was.

                                  18            “In order to bring a civil action under FEHA, the aggrieved person must exhaust the

                                  19   administrative remedies provided by law,” Yurick v. Sup. Ct., 257 Cal. Rptr. 665, 667 (Ct. App.

                                  20   1989), as modified (May 18, 1989), which includes filing a verified complaint with the DFEH

                                  21   within one year of the alleged unlawful employment discrimination and obtaining a notice from

                                  22   DFEH of the right to sue, Cal. Gov. Code § 12960(c), (e). The statute has since been amended to

                                  23   extend the time for filing a verified complaint with the DFEH to three years. Id.

                                  24            Stryker argues that Plaintiff’s claims against Mr. Courts—the only non-diverse defendant

                                  25   named in the complaint—were not properly exhausted because Plaintiff filed her verified

                                  26   complaint with the DFEH against Mr. Courts on February 6, 2020, more than a year after the

                                  27   alleged harassment ended in November 2018. See Docket No. 13 (“Opp’n”) at 3.

                                  28            Plaintiff’s response is only that her claims against Mr. Courts were properly exhausted
                                                                                           3
                                           Case 3:21-cv-04292-EMC Document 18 Filed 08/26/21 Page 4 of 5




                                   1   because she submitted an intake form with the DFEH on September 30, 2019, less than a year

                                   2   after the alleged harassment ended in November 2018. See Mot. at 4–5. The problem with this

                                   3   argument is that California law is clear that “[section 12960] does not authorize any alternative to

                                   4   the requirement of the filing of a ‘verified complaint in writing.’” Cole v. Antelope Valley Union

                                   5   High Sch. Dist., 55 Cal. Rptr. 2d 443, 449 (1996) (emphasis added) (quoting Cal. Gov. Code Sec.

                                   6   12960(c). In Cole, the plaintiff submitted a detailed letter to the DFEH laying out his claims of

                                   7   discrimination against his employer. Id. at 448. The California Court of Appeal held that was

                                   8   insufficient to exhaust his claims because “it would not be practical to allow an employee to

                                   9   substitute unverified information relayed to the DFEH in correspondence, or orally, for a formal

                                  10   administrative charge. The requirement of a ‘verified complaint in writing’ ensures that all

                                  11   interested parties are on notice as to the substance of the allegations.” Id. (emphases added). The

                                  12   “verified” nature of the complaint is of utmost importance.
Northern District of California
 United States District Court




                                  13           Relying on Cole, other courts—including the Ninth Circuit—have similarly held that a

                                  14   plaintiff’s FEHA claims can be only be exhausted through the filing of a verified complaint, not

                                  15   intake forms or other written communications with the DFEH. See Watson v. Chubb & Sons, Inc.,

                                  16   32 F. App’x 827, 828 (9th Cir. 2002) (unpublished) (“Watson did not file her disability

                                  17   discrimination claim until fourteen months after she was terminated, although she timely filed her

                                  18   race discrimination complaint. Filling out a pre-complaint questionnaire, alone, was insufficient

                                  19   to exhaust her administrative remedies with respect to her disability claims.”); Rodriguez v.

                                  20   Airborne Express, 265 F.3d 890, 897 (9th Cir. 2001) (“Rodriguez’s oral statements to the DFEH

                                  21   intake officer . . . do not cure the legal defects in his charge . . . [because] a California court has

                                  22   held that neither unverified written nor oral information relayed to DFEH may substitute for a

                                  23   formal administrative charge.” (citations omitted)); Davenport v. Bd. of Trustees of State Ctr.

                                  24   Cmty. Coll. Dist., 654 F. Supp. 2d 1073, 1089 (E.D. Cal. 2009) (“Neither unverified written

                                  25   information nor oral information relayed to DFEH may substitute for a formal administrative

                                  26   charge.”). Plaintiff does not cite a single authority to the contrary.1

                                  27
                                       1
                                  28     Plaintiff solely relies on Federal Express Corporation v. Holowecki, which is entirely
                                       inapplicable here because it addressed what constitutes a “charge” under the federal Age
                                                                                         4
                                          Case 3:21-cv-04292-EMC Document 18 Filed 08/26/21 Page 5 of 5




                                   1             Interestingly, and perhaps in response to Cole and its progeny, the California legislature

                                   2   recently amended section 12960 to add subsection (b), which states that “[f]or purposes of this

                                   3   section, filing a complaint means filing an intake form with the department and the operative date

                                   4   of the verified complaint relates back to the filing of the intake form.” Cal. Gov. Code Sec.

                                   5   12960(b) (emphases added). This amendment took effect on January 1, 2020, after the one-year

                                   6   deadline for Plaintiff to file her verified complaint with the DFEH. Had the current version of

                                   7   section 12960(b) been the law at the time she filed her intake form, Plaintiff’s claims against Mr.

                                   8   Courts would have likely been properly exhausted.

                                   9             Accordingly, Stryker has met its high burden of showing that Plaintiff’s claims against Mr.

                                  10   Courts were never exhausted and therefore barred. Mr. Courts was thus fraudulently joined.

                                  11   Without him, the remaining parties in this case are completely diverse since Plaintiff is a citizen of

                                  12   California and Stryker is a citizen of Michigan, such that the exercise of diversity jurisdiction is
Northern District of California
 United States District Court




                                  13   proper.

                                  14                                         IV.       CONCLUSION

                                  15             Plaintiff’s motion to remand is DENIED, and Mr. Courts, as a fraudulently joined party, is

                                  16   DISMISSED from this action.

                                  17             This order disposes of Docket No. 12.

                                  18
                                  19             IT IS SO ORDERED.

                                  20

                                  21   Dated: August 26, 2021

                                  22

                                  23                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  24                                                       United States District Judge
                                  25

                                  26
                                  27

                                  28   Discrimination in Employment Act (ADEA) and its implementing regulation, not California’s
                                       FEHA. 552 U.S. 3859, 401–02 (2008).
                                                                                  5
